Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 06, 2021

The Court of Appeals hereby passes the following order:

A22A0347. ANTONIO HUNT v. THE STATE.

      In December 2015, Antonio Hunt pleaded guilty to trafficking in cocaine.1 On
August 11, 2021, the trial court entered an order denying Hunt’s motion for an out-of-
time appeal. Hunt has filed an appeal from the trial court’s order. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). The last day to file a timely notice
of appeal was Friday, September 10, 2021, but Hunt’s notice of appeal was not filed
until Monday, September 13, 2021. Accordingly, his notice of appeal, filed 33 days
after entry of the trial court’s order, is untimely. Consequently, this appeal is hereby
DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/06/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       We dismissed Hunt’s prior appeals. See Case Nos. A18A0491 (Dec. 11,
2017); A18A0492 (Jan. 2, 2018).